DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2021 has been entered.
 Response to Arguments
Applicant's amendments and associated arguments filed 11/3/2021 have been fully considered but they are not persuasive. The applicant argues that “the use and deployment of the percutaneous electrode device described in Trabucco is completely different” than as recited in the amended claim 152. In other words, the applicant admits that they are arguing an intended use of the electrode as opposed to a structural difference between the claims and the prior art. The applicant is reminded that claim 152 is an apparatus claim, and apparatus claims are interpreted using the following principles of law:
"To anticipate a claim, a reference must disclose every element of thechallenged claim and enable one skilled in the art to make the anticipatingsubject matter." PPG Indus. Inc. v. Guardian Indus. Corp, 75 F.3d 1558,1566 (Fed. Cir. 1996). 
"[T]he patentability of apparatus or composition claims depends onthe claimed structure, not on the use or purpose of that structure." CatalinaMktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir.2002). 
"It is well settled that the recitation of a new intended use for an oldproduct does not make a claim to that old product patentable." In reSchreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997). 
As long as the prior art discloses she same claimed structure, the intended use is also met, as the same structure can inherently perform the same use. In this case, Trabucco discloses a catheter that can be disposed between an epicardium and pericardium of the heart such that the lubricious surface contacts the pericardium, if so desired by a user. It is irrelevant that the prior art is silent to the claimed placement, or that the prior art discloses a different placement site, as the prior art merely needs to disclose an equivalent structure capable of being placed in the recited location. Applicant is invited to point out any structural differences between the claims and the prior art.
The rejection is still considered proper.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 152-154 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 152 recites that the “epicardial pacing catheter is disposed between an epicardium and pericardium of the heart such that the lubricous surface of the al least one deployable member is in contact with the pericardium when in the deployed position.” In other words, this requires the catheter to be disposed between an epicardium and pericardium of the heart and for the deployable member to be in contact with the pericardium at all times. As such, the human body is a structural limitation of the claimed apparatus. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 152-154 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trabucco (US 4,378,023) in view pf Pianca et al. (US 2003/0050681, hereinafter Pianca).
Regarding claims 152 and 154, Trabucco discloses an epicardial pacing system as seen in claims 1-29. An epicardial pacing catheter 1 is configured to be placed in the body of a subject and configured for use in electrical pacing of the heart at one or more epicardial locations (Fig. 1-9, Col. 2, Col. 9). The catheter includes a proximal portion, a distal portion and a longitudinal structure therebetween (see fig. 1-9, 12 and 13). An electrode 2/202/20/220 is in communication with the distal portion (see. Par. overlapping Col. 8 and 9 and Col. 12, lines 28-65). A stabilizer includes electrically conductive deployable members 9/209 and 10/210 configured to transition between a retracted position (see fig. 12) and a deployed position away from the distal portion (see fig. 13) via hinge devices 213/244 and 214/245 (see par. overlapping Col. 10 and 11, Col. 12, lines 34-65 and figures 12 and 13). As seen in figure 12, when in the retracted position, the deployable member only exposes a lubricious (i.e., smooth) surface and when in the deployed position, it further exposes a textured surface 211 and 212 (see figure 13). A longitudinal stabilizer actuator 216 allows an operator to deploy and retract the deployable member in the body of a subject via communication with hinges 213/244 and 214/245 (see figures 12 and 13 and Col. 12, lines 34-65). Trabucco discloses the lead can be implanted temporarily or permanently (see title). 
Applicant is reminded that apparatus claims are interpreted using the following principles of law:
"To anticipate a claim, a reference must disclose every element of thechallenged claim and enable one skilled in the art to make the anticipatingsubject matter." PPG Indus. Inc. v. Guardian Indus. Corp, 75 F.3d 1558,1566 (Fed. Cir. 1996). 
"[T]he patentability of apparatus or composition claims depends onthe claimed structure, not on the use or purpose of that structure." CatalinaMktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir.2002). 
"It is well settled that the recitation of a new intended use for an oldproduct does not make a claim to that old product patentable." In reSchreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997). 
As long as the prior art discloses she same claimed structure, the intended use is also met, as the same structure can inherently perform the same use. In this case, Trabucco discloses a catheter that can be disposed between an epicardium and pericardium of the heart such that the lubricious surface contacts the pericardium, if so desired by a user. It is irrelevant that the prior art is silent to the claimed placement, or that the prior art discloses a different placement site, as the prior art merely needs to disclose an equivalent structure capable of being placed in the recited location.
However, Trabucco is silent as to the textured surface further including a rough surface with greater friction than the lubricious surface. Attention is directed to the secondary reference of Pianca, which discloses a cardiac pacing catheter 900, and thus is analogous art with Trabucco (see par.0002). Pioanca further discloses that the catheter can be anchored at a desired point, and the anchoring can be enhanced by including rough surfaces 950 at the anchoring points in order to create or emphasize higher friction forces than non-textured surfaces and/or promote tissue ingrowth for permanent implantation (par. 0075-0078). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify Trabucco to include the rough surfaces on the exposed surfaces of the deployable members of Trabucco as taught by Pianca in order to enhance the anchoring of the lead by providing greater friction than the lubricious surfaces and/or for allowing for tissue ingrowth that would stabilize the lead permanently, as desired by Trabucco (par. 0075-0078 for motivation).
Regarding claim 153, in the retracted position, the deployable members allow for ease of movement through the body and impedes movement of the catheter when deployed in contact with body tissue (Col. 12, lines 34-65).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792